DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 08/12/2022.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-7 fall within the statutory category of a process.  Claims 8-14 fall within the statutory category of an article of manufacture.  Claims 15-20 fall within the statutory category of an apparatus or system.
Step 2A, Prong One
As per Claims 1, 8 and 15, the limitations of diagnosing a patient comprising creating a current multimedia representation for each of the one or more current body characteristics, identifying previous multimedia representations of each body characteristic from other persons, comparing the current multimedia representation to previous multimedia representation, identifying potential matches with corresponding confidence factors in accordance with defined medical standards, selecting a diagnosis and a diagnosis confidence factor for the patient based on comparing the current multimedia representation to a previous number of multimedia representations derived from previous patients of each of one or more body characteristics in accordance with defined medical standards, determining that the diagnosis is of highest probability of being the correct diagnosis in response to the diagnosis confidence factor of the diagnosis exceeding a confidence factor threshold, selecting a different current body characteristic of the patient to determine to increase the diagnosis confidence factor in response to the diagnosis confidence factor not exceeding the confidence factor threshold, and selecting the diagnosis as the best diagnosis in response to the diagnosis confidence factor exceeding the confidence factor threshold, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor and machine-readable medium having program code executable by the processor, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of the claims are executed by observation, evaluation, judgement and opinion in the human mind with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a non-transitory machine-readable storage media comprising program code, a processor to execute the program code.  The processor and machine-readable medium in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of one or more sensors for determining body characteristics which amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), use of a computer or other machinery in its ordinary capacity such as receiving/transmitting data does not integrate the abstract idea into a practical application or provide significantly more.  The sensors are recited at a high-level of generality for obtaining a biological characteristic, which is sensing data and the sensors ordinary capacity.  The claims recite additional elements of using one or more trained classifiers for identifying data, using one or more computerized trained diagnostic engines with diagnostic templates, and using a computerized trained arbitrator from the one or more diagnostic engines which are recited at a high level of generality such that they amount to use of mathematical algorithms.  As per MPEP 2106.05(f)(2), the courts have found commonplace business method or mathematical algorithm applied on a general purpose computer to be mere instructions to apply the exception, because they do no more than invoke computers or machinery as a tool to perform the abstract idea.  The claims recite the additional elements of receiving a patient identification of the patient and receiving electronic data indicating current body characteristics of the patient as well as outputting the selected diagnosis via an output device which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving patient identification and receiving electronic data are mere data gathering in conjunction with the abstract idea and outputting the selected diagnosis via an output device are mere data outputting in conjunction with the abstract idea, where the limitations amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a non-transitory machine-readable storage media comprising program code, a processor to execute the program code, one or more sensors to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The processor, machine-readable storage media and sensors are recited at a high level of generality and are recited as generic computer components by reciting a machine including a computer, personal digital assistant, etc. and volatile and/or non-volatile memory including RAM, ROM, etc. ([0099]) and sensors described as a basic sensor suite of well-known sensors such as scales, thermometers, etc. ([0030]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving a patient identification of the patient, receiving electronic data, and outputting selected diagnosis via an output device which are elements that are well-understood, routine and conventional computer functions in the field of data management because it is claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-7, 9-14, and 16-20 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 9 and 16 include using trained classifiers, which similar to the independent claims is an additional element which amounts to mere instructions to apply the exception as mathematical calculations to apply the abstract idea.  The algorithms are recited at a high level of generality for the purpose of optimizing recognition of data sources, which is the result of invoking computers to perform the abstract idea.  As per MPEP 2106.05(f), claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate the abstract idea into a practical application or provide significantly more.  Claims 3, 10, and 17 recite mental processes including creating diagnosis confidence factors and recite additional elements of using multiple trained diagnostic engines, which are mere instructions to apply the exception similar to the independent claims.  Claims 4, 11 and 18 recite associating pulsing waveform recognition with diagnostic confidence factors, which similar to the independent claims is a mental process.  Claims 5, 12, and 19 recite downloading remote patient data from a local and remote server which is an additional element which amounts to mere data gathering that is insignificant extra-solution activity.  Claims 6, 13, and 20 recite retrieving historical data of the patient which is also mere data gathering.  The data gathering steps, similar to the independent claims are well-understood, routine and conventional because receiving or transmitting data over a network and storing and retrieving information in memory are computer functions found to be well-understood, routine and conventional by the courts, as per MPEP 2106.05(d)(II).  Claims 7 and 14 recite determining an illness of the patient corresponds to known side effects of current medications of the patient which is a mental process because it can be performed using human evaluation, opinion, observation and judgement. Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2005/0020903 A1), hereinafter Krishnan, in view of Porwancher (US 2008/0064118 A1), hereinafter Porwancher, in view of Iliff (US Patent 5,594,638), hereinafter Iliff.
As per Claims 1, 8 and 15, Krishnan discloses a processor; and non-transitory machine-readable storage media comprising program code for controlling a computer system to provide medical diagnoses, the program code to perform the method of diagnosing a patient ([0024]/Abstract), wherein the diagnosing comprises:
creating a current multimedia representation for each of the one or more current body characteristics determined by using the one or more sensors ([0057] extract and analyze parameters from image and non-image data which is collected over time including unstructured data including waveform data, [0028] extract and analyze information from imaging data); 
identifying previous multimedia representations of each of the one or more body characteristics from other persons using one or more trained classifiers ([0075]/[0081] large database of labeled cases 48 related to clinical domains used to obtain training data which is then stored in repository 47, where this is analogous to identifying the training data, i.e. previous cases of other persons, from the labeled cases, [0088] cases are labeled using trained classifier, [0028] classifying condition of patient using classifiers generated from parameters extracted from image data and other data, [0057]/[0028]where the features are determined from multimedia data);
comparing the current multimedia representation to the previous multimedia representations ([0090-0091] compare new case features to training set of cases with features where a classifier is trained with the set of similar cases as training data and constructed for each of the tests which reads on body characteristics measured, [0028] classifying condition of patient using classifiers generated from parameters extracted from image data and other data, [0057]/[0028]where the features are determined from multimedia data, see Claim 26); 
identifying potential matches with corresponding confidence factors in accordance with defined medical standards (see Fig. 1, 11 and 12 determine diagnosis with associated confidence, [0028] confidence score for each regional assessment, [0029] imaging and non-imaging data used to determine potential diagnosis and a measure of confidence); 
using one or more computerized trained diagnostic engines with diagnostic templates for a set of known illnesses, maladies, diseases, infections, conditions or traumas along with their associated data, signs and symptoms ([0034] library of diagnosed cases and set of rules to provide diagnostic decisions to train machine-learning models based on known data from diagnosed cases, i.e. illnesses, [0024] methods are implemented by computers); 
to select a diagnosis and a diagnosis confidence factor for the patient based on comparing the current multimedia representation to a previous number of multimedia representations derived from 41Docket Ref: 144.2678.003USP1 previous patients of each of one or more body characteristics in accordance with defined medical standards ([0080] diagnostic assistance module  provides diagnosis and confidence diagnosis  of cardiac conditions  based on similar cases and set of extracted features, [0081] diagnosis of heart disease using trained classifiers and clinical domain knowledge, see Claim 18); 
selecting a different current body characteristic of the patient to determine to increase the diagnosis confidence factor ([0070] additional features can be obtained to increase the confidence, [0035] determining a feature which provides the greatest improvement in confidence, see Claim 22).
However, Krishnan may not explicitly disclose the following which is taught by Porwancher: determining the diagnosis, using a computerized trained arbitrator, from the one or more computerized trained diagnostic engines in accordance with defined medical standards and in response to the diagnosis confidence factor of the diagnosis exceeding a confidence factor threshold ([0003] determining a post-test probability cutoff point, [0021] the probability of disease is determined to be positive based on the probability exceeding the determined cutoff value); 
in response to the diagnosis confidence factor not exceeding the confidence factor threshold ([0021] diagnosis considered negative when probability does not exceed cutoff value);
in response to the diagnosis confidence factor exceeding the confidence factor threshold, selecting the diagnosis as the diagnosis for the patient ([0033] patient treated for the determined diagnosis when probability exceeds cutoff value, where it would be obvious if treatment is given for a particular diagnosis that this is considered the best diagnosis for the patient); and
outputting the selected diagnosis via an output device of the computer system (see Claim 19 displaying a diagnosis, [0056] computer based method including output hardware).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of determining a confidence factor of a diagnosis in order to compare to a threshold value to determine quality of diagnosis from Porwancher with the known method and system of determining a diagnosis for a patient from multimedia data from Krishnan in order to optimize diagnostic likelihood using a predictive model enabling the use of the most significant predictive factors such as medical tests which reduces the cost of diagnosis (Porwancher [0019-0020]).
However, Krishnan and Porwancher may not explicitly disclose the following which is taught by Iliff:
the diagnosing comprises: receiving a patient identification of the patient (see Fig. 8a receive Patient ID number, Col. 28, lines 45-47 computer prompts the patient for the patient identification number for the login process);
receiving electronic data indicating one or more current body characteristics of the patient comprising at least one of pulse rate, body temperature, blood pressure, respiration, and skin condition (Col. 5, lines 29-35, lines 53-58 the computer branches to a self-examination procedure to collect data, i.e. data received by a computer is therefore electronic data, including vital signs, data from home diagnostic tests, physical signs, tele-stethoscope where the system/kit measures pulse and respiratory rate, Col. 52, lines 25-26 the computer system procures the values from the data collection procedures; Col. 60, lines 60-65 system is analyzing temperature, therefore the temperature is a vital sign which is received by the system, see Claim 18 receiving data indicative of physical symptoms of patient);
determining that the diagnosis is of highest probability of being the correct diagnosis, using a computerized trained arbitrator (Col. 40, lines 20-25 determining a probability score for each cause, i.e. diagnosis, and whichever has the higher score of probability is determined to be the final diagnosis).
Therefore, it would have been obvious at the time of the invention to combine the known concept of receiving patient identification and body characteristics and determining the diagnosis is that which has the highest probability value from Iliff with the known system and method of determining a most likely diagnosis based on high confidence factor from Krishnan and Porwancher in order to provide access to medical information including detection and treatment of diseases for a patient which reduces serious illness and financial burden (Iliff Col. 1, lines 30-38).
As per Claims 2, 9 and 16, Krishnan, Porwancher, and Iliff disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches using multiple differently tuned trained classifiers to optimize the recognition of multimedia patient data sources with corresponding diagnosis confidence factors in accordance with defined medical standards ([0034-0035] implementing one or more machine learning methods, [0075] analyze the parameters using one or more classification models, see Claim 18).
As per Claims 3, 10 and 17, Krishnan, Porwancher, and Iliff disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches using multiple trained diagnostic engines that use diagnostic templates created in accordance with defined medical standards, and42Docket Ref: 144.2678.003USP1 creating the diagnosis confidence factors based on the diagnostic templates (see Fig. 1/[0029] where the received data, i.e. waveform, is analyzed to determine diagnosis and associated confidence, [0034] the diagnosis is based on expert systems or derived from a set of rules).
As per Claims 4, 11 and 18, Krishnan, Porwancher, and Iliff disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches associating pulse waveform recognition with diagnosis confidence factors in accordance with defined medical standards ([0057] received unstructured data is waveform data, see Fig. 1/[0029] where the received data, i.e. waveform, is analyzed to determine diagnosis and associated confidence, [0034] the diagnosis is based on expert systems or derived from a set of rules).
As per Claims 6, 13 and 20, Krishnan, Porwancher, and Iliff disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches retrieving historical data of the patient that comprises past body characteristics of the patient that were determined at a prior time, wherein the past body characteristics of the patient comprises at least one of pulse rate, body temperature, blood pressure, respiration, and skin condition, and wherein selecting the diagnosis and the diagnosis confidence factor for the patient is based at least in part on the historical data of the patient ([0027] input includes sources of patient information including patient clinical history of clinical data which may be risk factors for cardiac disease including blood pressure).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2005/0020903 A1), in view of Porwancher (US 2008/0064118 A1), in view of Iliff (US Patent 5,594,638), in view of Brynelsen et al. (US 2011/0087076 A1), hereinafter Brynelsen.
As per Claims 5, 12 and 19, Krishnan, Porwancher, and Iliff disclose the limitations of Claims 1, 8 and 15.  Krishnan also teaches wherein selecting the diagnosis and the diagnosis confidence factor for the diagnosis is based at least in part on the remote patient data ([0037] determination of diagnosis made in view of patient clinical and family history, see Fig. 1 diagnosis based on image and non-image data of a patient, [0028] diagnosis based on received data).
However, Krishnan, Porwancher and Iliff may not explicitly disclose the following which is taught by Brynelsen: downloading remote patient data from at least one of a local server and a remote server based on an identification of the patient ([0014] remote server receives patient data from sensors, [0052] data collected from sensors accessed remotely from server, [0055] server communicates with home monitor to access sensor data, [0068] data accessed based on patient identifier).
Therefore, it would have been obvious at the time of the invention to combine the known concept of receiving patient identification and remote patient data from Brynelsen with the known system and method of determining a most likely diagnosis based on high confidence factor from Krishnan, Porwancher and Iliff in order to provide improved assessment of a patient’s actual behavior to promote behavior modification as a treatment to treat a patient condition (Brynelsen [0006]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2005/0020903 A1), in view of Porwancher (US 2008/0064118 A1), in view of Iliff (US Patent 5,594,638), in view of Schneiderman (US Patent 5,508,912), hereinafter Schneiderman.
As per Claims 7 and 14, Krishnan, Porwancher, and Iliff disclose the limitations of Claims 1, 8 and 15.  However, Krishnan, Porwancher and Iliff may not explicitly disclose the following which is taught by Schneiderman: determining whether an illness, malady, disease, infection or condition of the patient corresponds to one or more known side effects of or interaction with one or more current medications of the patient (Fig. 36 and Col. 12, lines 3-11 determining based on patient data (lab test results) that a medication-induced toxicity or condition of a patient, see also Col. 35, lines 17-28).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of determining a patient condition is caused by a medication from Schneiderman with the system and method of using patient collected information to determine a diagnosis of high confidence from Krishnan, Porwancher and Iliff in order to assess patient treatments based on patient conditions to determine outcome (Schneiderman Col. 2, lines 48-58) so that the patient is receiving a treatment that improves their overall health condition.  
Response to Arguments
Applicant’s arguments, see Page 11, “Claim Objections”, filed 08/12/2022 with respect to claims 5, 12 and 19 have been fully considered and they are persuasive.  The Objections from 02/14/2022 have been withdrawn.
Applicant’s arguments, see Page 11, “§101 Rejection of the Claims”, filed 08/12/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.  Applicant argues that the claims cannot be a mental process because the operations are explicitly performed by the computer system. Examiner respectfully disagrees that the claims do not recite an abstract idea. The claims recite concepts which can be performed using human mental processes including observation, evaluation, judgement, and opinion. Specifically, the steps of creating a current multimedia representation for each body characteristic, identifying previous multimedia representations of each of the body characteristics from other persons, comparing the current and previous multimedia presentations, identifying potential matches with corresponding confidence factors in accordance with defined medical standards, selecting a diagnosis and diagnosis confidence factor for the patient based on comparing, determining the diagnosis is of highest probability of being the correct diagnosis, selecting a different body characteristic to determine to increase the confidence factor when confidence factor does not exceed a threshold, and selecting the diagnosis when the confidence factor exceeds a threshold are all concepts which can be performed in the human mind using mental evaluation, observation, judgement, and opinion with the aid of pen and paper when or if needed. The use of a computer system to perform the steps of the abstract idea, in this case to perform the mental process of the claims, amounts to mere instructions to apply the exception. As per MPEP 2106.05(f)(2), use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. The abstract idea of the claims is performed using general purpose computer components, as described in the rejection above. Therefore, the claims are directed to an abstract idea because they recite concepts which are a mental process.
Additionally, Applicant argues that the claims provide a technical solution to the technical problem of formulating scientific diagnoses for sick patients based on scientific data. Examiner respectfully disagrees. The problem of formulating scientific diagnoses for sick patients using scientific data is not a technical problem, but rather is the abstract idea itself. The present claims are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is a series of mental processes for analyzing received data, matching data to previous data, and selecting a diagnosis based on the analysis of the data.  No matter how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting. 
Applicant’s arguments, see Pages 12-13, “§112 Rejection of the Claims”, filed 08/12/2022 with respect to claims 1-20 have been fully considered and they are persuasive. The rejections of 02/14/2022 have been withdrawn.  
Applicant’s arguments, see Pages 13-14, “§103 Rejection of the Claims”, filed 08/12/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.  Applicant argues that Porwancher does not disclose or suggest selecting a different current body characteristic of the patient to determine to increase the diagnosis confidence factor, in response to the diagnosis factor not exceed a confidence factor threshold. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that Porwancher is not relied upon to teach the entirety of the afore-recited limitations. Porwancher is merely cited for teaching a diagnosis confidence factor not exceeding the confidence factor threshold in [0021]. Krishnan is cited to teach selecting a different current body characteristic of the patient to determine to increase the diagnosis confidence factor ([0070]). One of ordinary skill in the art would find it obvious to combine the known concept of determining a confidence factor of a diagnosis in order to compare to a threshold value to determine quality of diagnosis from Porwancher with the known method and system of determining a diagnosis for a patient from multimedia data from Krishnan in order to optimize diagnostic likelihood using a predictive model enabling the use of the most significant predictive factors such as medical tests which reduces the cost of diagnosis (Porwancher [0019-0020]). Therefore, the prior art of record teaches the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel et al. (US 2007/0239043 A1) teaches determining a diagnosis is the most likely or cause of the episode by determining the diagnosis with the highest probability ([0004], [0076]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626